Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/545313, filed on 08/20/2019. Claims 1-9 are still pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/122031 to Mita et al (henceforth referred to as Mita).
Regarding claims 1-4 and 6, Mita discloses a linear propulsion machine (i.e. Title) comprising:
a first stator (i.e. Fig. 12 and 16, ref. 21), the stator including a plurality of teeth (i.e. Fig. 16, ref. 21a);
a first mover (i.e. Fig. 11, ref. 1) adjacent to the first stator and moveable in a linear direction along the first stator (i.e. Fig. 13 shows the functional positioning between ref. 1 and 21, 22), the mover including: 
a plurality of spaced apart ferromagnetic strata (i.e. Fig. 11, all ref. 1b, 10b); 
a plurality of slots (i.e. Fig. 11, space between two ref. 32b, 32c), each of the slots adjacent to at least one of the strata;

a plurality of magnet layers (i.e. Fig. 1, all ref. 1c, 1d), each magnet layer sandwiched between two of the strata and disposed inside one of the plurality of coils;
wherein each coil is disposed substantially perpendicularly to the direction of magnetic flux (i.e. Fig. 13, shows the magnetism flow compared to coil direction) of the permanent magnet layer around which the coil is wounded, wherein the teeth or the permanent magnet layer is disposed at an angle (i.e. Fig. 16 shows the skewed angle of teeth, ref. 21a) from a plane substantially perpendicular to the direction of thrust on the first mover generated by the interaction of the first mover with the first stator. 
Wherein the plurality of slots is a multiple of a number of phases (i.e. Fig. 11, ref. 1U, 1V, 1W) of the linear propulsion machine. 
Wherein each of the plurality of teeth includes a skewed side surface (i.e. Fig. 16 shows the skewed angle of teeth, ref. 21a). 
In which each of the plurality of teeth has a tooth width (i.e. Fig. 13 shows height of each teeth, ref. 21a) and distance across the slot between two strata is a slot width (i.e. Fig. 11, height between each ref. 32b, 32c), wherein the slot width is about the same as the tooth width. 
Further including a second stator (i.e. Fig. 12 and 16, ref. 22, 22a), wherein the first mover is disposed between the first and second stators (i.e. Fig. 13 shows functional positioning of ref. 1 and 21, 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/122031 to Mita et al.
Regarding claim 5, Mita Figs. 11-13 and 16 does not specifically tech the strata is skewed or the magnet layers are angled. However, Mita teaches an alternative embodiment in Fig. 15 wherein the strata (i.e. Fig. 15, ref. 1b) and the magnets (i.e. Fig. 15, ref. 1c, 1d) are in skewed position to reduce harmonic component of the detent force for less thrust unevenness (i.e. Machine translation paragraph 0016). Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to use the skewed strata and magnet layers as taught in Fig. 15 in the linear propulsion machine as taught in Figs. 11-13 to reduce detent force for less thrust unevenness and there would have been reasonable expectation of success. 
Regarding claim 9, Mita does not specifically teach a third and fourth mover. However, it has been held that mere duplication of known essential working pars of a device involves only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to add a third and fourth mover to the linear propulsion machine as taught in Mita in order to . 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/122031 to Mita et al in view of CN 1409470 to Cheng et al (henceforth referred to as Cheng). 
Regarding claims 7-8, Mita does not specifically teach the first stator disposed between a first and second mover. However, the manipulation and placement of movers and stator is not novel. For example, Cheng teaches a linear motor (i.e. Machine translation: Title) comprising at least one stator (i.e. Fig. 1, ref. 1) and at least one mover (i.e. Fig. 1, indicated by ref. 7). Cheng also teaches alternative placements and embodiments of said at least one stator and at least one mover such as a mover between two stators (i.e. Fig. 7) or a stator between two movers (i.e. Fig. 5) or a stator with one mover (i.e. Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of hte claimed invention to use place a stator between first and second movers as taught in embodiment of Fig. 5 of Cheng in the linear propulsion machine as taught in Mita to move two different elements but using one track/rail at installations with minimal space and there would have been reasonable expectation of success. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2016/159034 to Takedomi teaches a linear propulsion machine with skewed stator teeth;
EP 3 521 232 to Korhonen teaches a linear propulsion machine with a skewed stator teeth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654